
	

116 HR 1199 : VA Website Accessibility Act of 2019
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1199
		IN THE SENATE OF THE UNITED STATES
		October 16, 2019Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to conduct a study regarding the accessibility of
			 websites of the Department of Veterans Affairs to individuals with
			 disabilities.
	
	
 1.Short titleThis Act may be cited as the VA Website Accessibility Act of 2019. 2.Study regarding the accessibility of websites of the Department of Veterans Affairs to individuals with disabilities (a)StudyNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall examine all websites (including attached files and web-based applications) of the Department of Veterans Affairs to determine whether such websites are accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
 (b)ReportNot later than 90 days after completing the study under subsection (a), the Secretary shall submit a report to Congress regarding such study. The report shall include the following:
 (1)A list of each website, file, or web-based application described in subsection (a) that is not accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
 (2)For each website, file, or web-based application identified under paragraph (1), a description of the barriers to bringing such website, file, or web-based application into compliance with the requirements of such section, including barriers relating to staffing.
 (3)The plan of the Secretary to bring each website, file, or web-based application identified in the list under paragraph (1) into compliance with the requirements of section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
 (c)Definition of websiteIn this section, the term website includes a kiosk at a Department of Veterans Affairs medical facility, the use of which is required to check in for scheduled appointments.
			
	Passed the House of Representatives October 15, 2019.Cheryl L. Johnson,Clerk
